Citation Nr: 1600847	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-06 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1963 to June 1982.  He also had prior service in the Tennessee Army National Guard and had a period of active duty for training (ACDUTRA) from July 1960 to March 1961.  He died in December 1991, and the appellant is seeking benefits as his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.  

The Board remanded the case for further development in June 2015.  The case has since been returned for appellate review.  

A review of Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims system contains additional evidence.  Specifically, VBMS contains a September 2015 VA medical opinion and an October 2015 supplemental statement of the case, and Virtual VA contains a report of general information from June 2015 and a notice letter sent to the appellant in July 2015.  The remainder of the evidence in the electronic systems is either duplicative of the evidence in the paper claims file or are irrelevant to the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate shows that the cause of his death was metastatic malignant melanoma.  The appellant's primary contention is that the Veteran's metastatic malignant melanoma was related to his exposure to herbicides while he was serving in the Republic of Vietnam.  

A VA medical opinion was obtained in connection with the appellant's claim in September 2015.  The VA medical examiner opined that the Veteran's melanoma was not related to his exposure to herbicides.  The rationale provided was that the reviewed literature did not show a causal relationship between exposure to herbicides and the development of melanoma skin cancer.  The examiner further opined that the skin cancer was more likely as not a result of solar ultraviolet (UV) radiation exposure.  

The Board is required to consider all theories of entitlement to VA benefits that are either raised by the claimant or reasonably raised by the record.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed.Cir.2000); Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).  Here, the Board finds that it reasonably raised by the record that the Veteran's melanoma could be a result of sun exposure during service, to include during his service in the Republic of Vietnam and Guam, and as such, an additional medical opinion is necessary.  See, March 1982 service treatment record (finding that the Veteran's skin was "orange peel like"); see also, 75 FR. 32540-03 Health Effects Not Associated with Exposure to Certain Herbicide Agents (June 8, 2010) (Netherlands reported a significantly increased incidence of all skin cancers, but the data were limited because they could not distinguish the effects of herbicide exposure from the significant confounding factor of sun exposure, which was likely to be common among herbicide applicators).  

Additionally, the record reflects that the Veteran sought treatment at Camp Zama, Japan, and at the United States Naval Hospital in Yokosuka, Japan, after his separation from service.  Records from Camp Zama were requested, and it was noted that the records had been transferred to the National Personnel Records Center (NPRC).  See, October 2010 response.  However, it appears that only the Veteran's service treatment records and service personnel records were requested from the NPRC and not his post-service medical records.  Accordingly, an additional request should be made to obtain any post-service medical records stored at the NPRC.  

Furthermore, the appellant indicated that she had obtained the Veteran's medical records from Camp Zama.  In July 2015, a letter was sent to the appellant requesting that she submit the medical records, but she did not respond.  Nevertheless, as this case must already be remanded and the appellant resides in Japan and receives her correspondence through her son, the Board finds that an additional request should be made to the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran's complete post-service medical records from Camp Zama, Japan, and from the United States Naval Hospital in Yokosuka, Japan, from July 1982 through December 1991.

The appellant should be notified of the attempts to locate the records as well as any further action to be taken.  If the records cannot be located, the AOJ should request that the appellant submit copies of the Veteran's medical records from the United States Army MEDDAC at Camp Zama, Japan.  

2.  After completing the foregoing development, the AOJ should refer the claims file to the September 2015 VA examiner, if available, for a medical opinion to address the etiology of the cause of the Veteran's death.  The VA examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and the appellant's assertions.  

The examiner should provide an opinion stating whether it is at least as likely as not that the cause of the Veteran's death was related to his military service.  In particular, he or she should state whether the Veteran's metastatic malignant melanoma was causally or etiologically related to his military service, to include exposure to sun when he was stationed in the Republic of Vietnam and Guam.  In rendering the opinion, the examiner should consider the March 1982 service treatment record that described the Veteran's skin as "orange peel like."

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and any representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




